Citation Nr: 1604740	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.  

Much of the procedural history which follows was provided in the Board's January 2014 remand decision and is repeated here for clarity.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's application to reopen her previously denied claim for service connection for hepatitis C, and denied service connection for an acquired psychiatric disorder to include PTSD, and a GI disorder, to include as secondary to major depressive disorder and/or PTSD.  Jurisdiction currently sits with the Pittsburgh, Pennsylvania RO.  

The Veteran testified before a decision review officer at the RO in July 2007 and again before the undersigned Veterans Law Judge (VLJ) in August 2008.  Transcripts of the hearings are of record and associated with the claims folder.  

In April 2010, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hepatitis C.  The claim was reopened for a de novo review on the merits.  The claim for service connection for hepatitis C was then remanded for further development in April 2010 and December 2011, as were the claims of service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, and a GI disorder, to include as secondary to an acquired psychiatric disorder to include major depressive disorder and PTSD.  

In January 2014, the Board remanded the three service connection claims for additional evidentiary development, to include VA examinations that addressed the etiology of the conditions.  Subsequently, the claims of service connection for hepatitis C and for a GI disorder were denied in October 2015.  Those claims are the subject of the current decision.  As to the claim for service connection for an acquired psychiatric disorder, in an October 2015 rating decision, the RO granted service connection for major depressive disorder and assigned a 50 percent disability rating, effective March 10, 2005.  The Board finds that the grant of service connection for major depressive disorder constitutes a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, the matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Hepatitis C was not manifest in service and is not attributable to service.  

2.  A chronic GI disorder, currently diagnosed as celiac disease, is not attributable to service or service-connected major depressive disorder.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Celiac disease was not incurred in or aggravated by service, and is not secondary to service-connected major depressive disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in June 2005, June 2007, and November 2014, specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and her representative.  It is noted that the Board remanded the issues in January 2014 in an attempt to obtain records which might substantiate her claims.  Current review of the record shows that many documents were subsequently added to the record, primarily of post service treatment.  However, records to show that the Veteran was treated for hepatitis during service in 1972 were not obtained.  Moreover, no records were obtained showing that she received a blood transfusion after being raped during service, and no VA records of hospitalization in 1973 were obtained.  It is concluded by the Board that additional attempts to obtain such records would not be fruitful.  As such, there is no indication that there are additional relevant records to be obtained by either VA or the Veteran, and VA's duty to assist has been met.  

The Board further notes that the Veteran was accorded VA medical examinations in January 2015 (hepatitis) and October 2015 (GI), which, as detailed below, include opinions addressing the etiology of her hepatitis and GI conditions.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

The Veteran has appealed the denials of service connection for hepatitis C and for a GI disorder, to include as secondary to service-connected major depressive disorder.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claims.  

It is the Veteran's contention that she contracted hepatitis C while in service.  She has provided different reasons for suffering from this condition, to include being raped during service, which resulted in blood loss for which she received a blood transfusion from which she contracted hepatitis C.  In the alternative, she maintains that she contracted hepatitis when she handled operation tools while taking pictures during surgeries.  She also maintains that she has had a GI disorder since service and continues to suffer from such manifestations at the current time.  In the alternative, she argues that her current GI problems are related to her service-connected acquired psychiatric disorder.  (As noted previously, service connection for major depressive disorder was recently granted upon rating decision in October 2015.)  

Review of the STRs is negative for records indicating that a sexual assault occurred or that she received a blood transfusion.  Moreover, there is no record of diagnosis of hepatitis C.  As reported earlier, attempts to obtain additional records reflecting any of the above proved unsuccessful.  The STRs do show that the Veteran was treated for complaints of abdominal pain, nausea, lightheadedness and diarrhea in February 1973.  Gastroenteritis was diagnosed.  

Subsequently dated private records show post service treatment for GI complaints from 1991 and thereafter.  Various GI diagnoses include gastroesophageal reflux disease (GERD) and celiac disease and/or celiac sprue.  VA records in 2001 reflect that the Veteran gave a history of being diagnosed with hepatitis in 1972.  Her enzymes had been relatively normal until recently and that is what prompted her referral.  Her social history included denial of any blood transfusions, but she said that she did use intravenous drugs in the 1970s.  She had had sexually transmitted diseases and had worked for a period of time as a prostitute in the 1970s.  She had pierced ears but denied any tattoos.  Subsequently dated VA records through the present day reflect a medical history that includes hepatitic C and celiac disease.  It is noted that she underwent VA examination in January 2012 regarding her GI complaints.  At that time, the examiner stated that she presently had celiac disease, and opined that it was not related to inservice GI complaints.  Moreover, it was not related to her psychiatric disorders.  (As possible evidence of inservice sexual trauma had not been presented before 2012, the Board concluded in a January 2014 remand that the issue of service connection for a GI disorder, secondary to an acquired psychiatric disorder, had to be reexamined.  Thus, another examination was requested.)  

As requested by the Board in the 2014 remand, VA examinations were conducted to address the etiologies of hepatitis C and any GI disorders present.  The hepatitis C examination was conducted by VA in January 2014.  The examiner reviewed the record and examined the Veteran and found unfavorably as to the claim of service connection for hepatitis C.  Specifically, the examiner opined that it was less likely than not that hepatitis was of service origin.  For rationale, it was noted that while the Veteran reported a diagnosis of hepatitis C in 1972, testing for such was not developed until 1989.  She denied blood transfusions and history of drug abuse.  She again reported that her diagnosis might have resulted while taking endoscopy pictures and picking up objects without protective gear or due to an alleged inservice rape resulting in transfusion.  However, the examiner found that the record was silent for hepatitis in military service.  Moreover, when seen by VA in 2001, she gave a social history of drug abuse and sexually promiscuous behavior which were risk factors for hepatitis.  

VA examination addressing the etiology of any GI disorders was conducted in October 2015.  The Veteran's inservice and post service medical records were reviewed, and she was examined.  The examiner noted that the inservice bout of gastroenteritis resolved without residual, as indicated by no report of ongoing episodic diarrhea alternating with constipation and/or celiac disease during service.  Current reports of abdominal distress, to include occasional diarrhea and constipation, were due to celiac disease which was initially noted in the 1990s.  It was opined that this condition was less likely than not incurred in or caused by any inservice event, injury, or illness, to include any service-connected psychiatric disorder.  Such conclusion specifically included that the Veteran's celiac disease was not aggravated by any psychiatric disorder.

For rationale, the examiner noted that the inservice diagnosis of gastroenteritis that resolved without residual was commonly known as the stomach flu.  Her review of relevant medical literature revealed that gastroenteritis was a self-limiting illness caused by virus or bacteria, often contracted through contaminated water or food, as from others with the virus.  She further noted that celiac disease was an immune system reaction to eating gluten, a protein found in wheat, barley, and rye.  

As indicated above, the evidence deemed most probative to address the medical questions at hand are the VA examination reports from January 2015 and October 2015.  Those examiners reviewed the relevant medical records and examined the Veteran before providing their medical opinions which are not favorable to the Veteran's claims.  Thus, the Veteran's claims for service connection for hepatitis C and for a GI disorder, to include as secondary to major depressive disorder, are not warranted.  

To the extent that it has been asserted that hepatitis C and a GI are of inservice origin and have continued ever since, such remote lay evidence is contradicted by the more probative evidence and is not credible.  In this regard, the evidence simply does not show hepatitis C or celiac disease had their onset until many years after service.  Moreover, VA examiners have opined that hepatitis C and celiac disease were less likely than not (less than 50 percent probability) incurred in or caused by any inservice injury, illness, or incident.  Rather, the Veteran's post service social history that included numerous risk factors for hepatitis C was noted.  It was found that her inservice gastroenteritis (stomach flu) resolved and was unrelated to the post service diagnosis of celiac disease.  It is noted that each of the detailed opinions obtained by VA in 2015 are consistent with the historical record, and the Board has assigned great probative value to the reports.  

In sum, the evidence is convincing that the Veteran's current diagnoses of hepatitis C and celiac disease are not attributable to service.  Her celiac disease is also not secondary to her major depressive disorder, to include on an aggravation basis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for a GI disorder, to include as secondary to service-connected major depressive disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


